DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11-17, 19, and  22- 24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kado (United States Patent Application Publication 2018/0239233 A1).

With respect to claims 1 and 13,  Kado discloses a projection apparatus (see the projection apparatus of fig.1 and 19), comprising an illumination system (see 10 and 10B in figs.1 and 19), a light valve (see 24 in fig.1 and 19), and a projection lens (see 25 in fig.1 and 19), wherein: the illumination system, comprising a first light source (see at least of the light source of 11 in fig.1 and 19) , a wavelength conversion device (see the wavelength conversion element of 18), a first light-splitting element (see the first splitting element of 13 in fig.1 or 13A in fig.9), a light-filtering device (see the light filtering device in figs.1 and 19, 16), and a light-homogenizing element (see the light-homogenizing element 21 in figs.1 and fig.9), wherein: the first light source provides a first light beam (see the first light beam of any one of the light sources 11 in figs.1 and 9), the wavelength conversion device (see figs.1 and 9, 8) comprises a single wavelength conversion material (see fig.5, 181) configured to convert the first light beam into a conversion light beam (see the conversion light beam in fig.5), the first light-splitting element (see the light splitting element 13 in fig.1 or 13a in fig.19) is disposed on transmission paths of the first light beam and the conversion light beam (see the position of 13 and 13A in fig.1), the light-filtering device (see the light filtering in figs.1 and 9, 16) is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element (see the light-homogenizing element 21 in figs.1 and 19) is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing element (see the structural position of the 18 with respect to 21 in figs.1 and 19), the light valve (see the light valve of 24 in figs.1 and 19) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens (see 25 in figs.1 and 19) is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus.

With respect to claims 2 and 14, Kado discloses the projection apparatus and illumination system according to claims 1 and 13, wherein the light-filtering device has at least three regions (see the three regions of fig.3), wherein at least one among the at least three regions (161, 163, 162 in fig.3) is configured to diffuse the first light beam (see the operation of 163 in fig.3), wherein at least another one among the at least three regions is configured to reflect the first light beam (see the operation of 16 in fig.1).

With respect to claims 3 and 15, Kado discloses the projection apparatus and the illumination system according to claims 1 and 13, wherein the first light-splitting element (see the operation of 13 in fig.1) is configured to reflect the first light beam having a first polarization state and allow the first light beam having a second polarization state to pass through (see the operation of 13 in fig.1, para.[0031]: “a wavelength-selective polarization splitter 13”).

With respect to claims 4 and 16, Kado discloses the projection apparatus and the illumination system according to claims 3 and 15, wherein the illumination system further comprises a polarization-converting element (see the polarization-converting element 14 in fig.1) disposed on the transmission path of the first light beam and configured to convert a polarization state of the first light beam when the first light beam passes through.

With respect to claims 5 and 17, Kado discloses the projection apparatus and the illumination system according to claims 3 and 15, wherein the first light-splitting element has an anti-reflection coated film or a coated film which reflects a wave band of the conversion light beam (see the operation of 13 in fig.1).


With respect to claims 7 and 19, Kado discloses the projection apparatus and the illumination system according to claims 1 and 13, wherein the illumination system further comprises a third light source (see any of the other light sources 11 in fig.1) providing a third light beam, and the first light-splitting element (see 13 in fig.1) is configured to allow the third light beam to pass through (see the operation of 13 in fig.1).


With respect to claims 10 and 22, Kado discloses the projection apparatus and the illumination system according to claims 1 and 13, wherein the illumination system further comprises a second light source (see any other light source of 11 in fig.1 and 19) providing a second light beam (see the beam from any other light source of 11  light beams of figs.1 and 19 ), and the first light-splitting element is configured to allow the first light beam and the second light beam to enter and pass through from different directions (see 13 wherein the first-light splitting element is configured to allow the first beam from first light source and the second beam from the second light source to pass through from different directions because the beams are only approximately collimated by 12 in fig.1 and 19 and thus propagate in slightly different direction ).

With respect to claims 11 and 23, Kado discloses the projection apparatus and the illumination system according to claims 10 and 22, wherein the illumination system further comprises a second light-splitting element (see 13 in figs.19) configured to reflect the second light beam or allow the second light beam to pass through (see the operation of fig.13 in fig.19).

With respect to claims 12 and 24, Kado discloses the illumination system according to claims 1 and 13, wherein a region where the single  wavelength conversion material is distributed in the wavelength conversion device is a closed ring shape (see fig.5, 18).

Claim(s) 1, 7, 9, 13, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimori (United States Patent Application Publication 2015/0131062 A1).

With respect to claims 1 and 13, Nishimori discloses a projection apparatus (see the projection apparatus of fig.7), comprising an illumination system (see fig.1), a light valve (see fig.1, 13), and a projection lens (see 28 in fig.7), wherein: an illumination system (see fig.1), comprising a first light source (see 1 in fig.1), a wavelength conversion device (see fig.5), a first light-splitting element (see 9 in fig.1), a light-filtering device (see 10 in fig.1), and a light-homogenizing element (see fig.1, 17), wherein: the first light source (see fig.1,1) provides a first light beam, the wavelength conversion device (see fig.1, 5) comprises a single wavelength conversion  material (see fig.1, 5b in fig.1) configured to convert the first light beam into a conversion light beam, the first light-splitting element (see 9 in fig.1) is disposed on transmission paths of the first light beam and the conversion light beam, the light-filtering device (see 10 in fig.1) is disposed on the transmission paths of the first light beam and the conversion light beam, and the light-homogenizing element (see fig.1, 17) is disposed on the transmission paths of the first light beam and the conversion light beam, wherein the first light beam is not incident on the wavelength conversion device when the first light beam is transmitted to the light-homogenizing element (see the structural position of the 17 with respect to 5 in figs.1 and 19), the light valve (see the light valve of 13 in figs.7) is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image light beam, and the projection lens (see 13 in figs.1) is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection apparatus.

With respect to claims 7 and 19, Nishimori discloses the projection apparatus and the illumination system according to claims 1 and 13, wherein the illumination system further comprises a third light source providing a third light beam (see the third beam produced by any other light source), and the first light-splitting element is configured to allow the third light beam to pass through (see the operation of 9 in fig.1).

With respect to claims 9 and 21, Nishimori discloses the illumination system according to claim 7 and 19, Nishimori discloses wherein the illumination system further comprises an optical device (see 3 in fig.1) disposed on the transmission path of the first light beam and configured to sequentially reflect the first light beam and allow the first light beam to pass through (see the operation of 3 in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kado (United States Patent Application Publication 2018/0239233 A1) in view of Chen (CN 111176059 A).

With respect to claims 8 and 20, Kado discloses the illumination system  and projection system according to claim 7 and 19, but does not disclose wherein the illumination system further comprises a second light-splitting element configured to reflect the first light beam and allow the third light beam to pass through.
Chen discloses wherein the illumination system further comprises a second light-splitting element (150) configured to reflect the first light beam (see the beam of 111) and allow the third light beam to pass through (see the beam of 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination system of Kado with the teaching of Chen so that wherein the illumination system further comprises a second light-splitting element configured to reflect the first light beam and allow the third light beam to pass through to enhance the brightness of the projection system.


Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882